DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-6 are pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 6, 2019 and July 14, 2021 have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites "at" twice in a row at line 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rock (US 2015/0110993).
With respect to claims 1-3, Rock teaches flame resistant composite fabrics for use in safety apparel and flame resistant fiber blends for use in flame resistant composite fabrics or garments (paragraph [0002]). The flame resistant composite fabric includes a first woven or knit flame resistant layer (base fabric), a second woven or knit flame resistant fabric layer (skin) and a barrier layer (adhesion layer) that bonds the first flame resistant fabric layer (base fabric) to the second flame resistant fabric layer (skin) (the adhesion layer being provided on at least one side of the base fabric, the skin layer provided at a side of the adhesion layer opposite from a side at which the base fabric is provided) (paragraphs [0006], [0031]). The barrier layer (adhesion layer) includes an adhesive that includes a flame retardant additive (paragraph [0008]). The flame resistant fiber blend can include a blend of p-aramid fiber, m-aramid fiber (meta-aramid flame-retardant fiber), modacrylic fiber (polyacrylonitrile-based carbon fiber), and one or more natural or regenerated fibers (cellulose-based fiber) (paragraph [0032]). The m-aramid fiber (meta-aramid flame-retardant fiber) has a high limiting oxygen index (LOI) of about 37 to about 44 (paragraph [0037]).
The recitation "synthetic leather" in claim 1 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended 
Rock teaches the claimed invention above but does not expressly teach the first flame resistant layer (base fabric) having a limiting oxygen index of 25 or more. It is reasonable to presume that the LOI is inherent to Rock. Support for said presumption is found in that Rock teaches that the overall fabric is flame resistant, and that two of the fibers used in the blend, m-aramid and modacrylic fibers, have LOIs of 37-44 and 32-34, respectively (paragraphs [0031], [0037]-[0038]). Additionally, Rock uses a similar blend of fibers as the instant invention, namely m-aramid fiber (meta-aramid flame-retardant fiber), modacrylic fiber (polyacrylonitrile-based carbon fiber), and one or more natural or regenerated fibers (cellulose-based fiber) (see above). Therefore the first flame resistant layer (base fabric) of Rock is expected to have a LOI of 25 or more.

With respect to claim 5, Rock teaches all the limitations of claim 1 above. Rock further teaches the fire-resistant barrier layer 43 may consist of a membrane layer 47 (intermediate layer) disposed between two adhesive layers 44 (adhesion layer) for adhering the membrane layer 47 (intermediate layer) between the first (base fabric) and second (skin layer) FR fabric layers, 41, 42 (paragraph [0064]; FIG. 5A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 2015/0110993) as applied to claim 1 above.
With respect to claim 4, Rock teaches all the limitations of claim 1 above. Rock further teaches the fiber blend can include at least about 40 wt% and/or up to about 80 wt% of modacrylic fiber (carbon fiber) (paragraph [0038]). The fiber blend can include at least about 5 wt% and/or up to about 25 wt% of natural or regenerated fibers (cellulose-based fiber) (paragraph [0040]). The amount of modacrylic fiber (carbon fiber) alone is greater than the amount of natural or regenerated fibers (cellulose-based fiber). When the amount of m-aramid fiber (flame-retardant fiber) is taken into account (10-40 wt%; paragraph [0037]), the amount of m-aramid (flame-retardant fiber) and modacrylic fiber (cellulose-based fiber) is 50-120 wt% compared to the 5-25 wt% of natural or regenerated fibers (cellulose-based fiber).
As to the ranges recited in the claims, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 (I). In the instant case Rock teaches the ranges are “about” the endpoints and the final fabric has a flame-retardant property as the instant fabric, therefore the ordinary artisan would expect the claimed ranges and the ranges of Rock to have the same properties.



Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP 2013-072141)1,2 in view of Rock (US 2013/0065470)3.
With respect to claims 1 and 3, Kubo teaches a base cloth for synthetic leather and synthetic leather using the same (paragraph [0001]). The invention of Kubo has a double-sided knitted structure using a yarn containing flame-retardant fibers having a critical oxygen index (LOI value) of 25 or more and cellulosic fibers and is a base cloth for synthetic leather having a LOI value of 25 or more (paragraph [0006]). The invention of Kubo further comprises a water-based polyurethane adhesive layer and a water-based polyurethane skin layer on the synthetic leather base fabric, in that order (paragraph [0009]). The adhesive layer may contain a flame retardant (paragraph [0042]).
Kubo is silent as to the base fabric including a carbon fiber.
Rock ‘470 teaches flame resistant fiber blends (paragraph [0002]). In one aspect of the invention of Rock a flame resistant fiber blend comprises a plurality of modacrylic flame resistant fibers (polyacrylonitrile-based carbon fibers) comprising a first weight percentage of the fiber blend, a plurality of non-flame resistant hydrophilic/absorbent fibers comprising a second percentage of the fiber blend, and a plurality of second flame resistant fibers comprising a third weight percentage of the fiber blend (paragraph [0006]). The non-flame resistant hydrophilic/absorbent fibers are selected from among cellulosic fibers, cotton fibers, regenerated cellulose fibers, rayon fibers, lyocell regenerated cellulosic fibers, wool fibers, viscose fibers, modal fibers, and combinations thereof (paragraph [0007]). The second flame resistant fibers are selected from among p-aramid fibers, m-aramid fibers, polyamide-imide fibers, 
The fiber blend can include between about 20 wt% and about 45 wt%  modacrylic fibers (polyacrylonitrile-based carbon fiber) (paragraph [0041]). The modacrylic fibers (polyacrylonitrile-based carbon fiber) are good flame resistant material having a high resistance to chemicals and solvents, and a high LOI value, e.g., 32-34 (paragraph [0041]). In addition, modacrylic fibers (polyacrylonitrile-based carbon fiber) are soft and flexible (paragraph [0041]). These fibers can bend easily and have a relatively softer touch to human skin compared to p-aramid and m-aramid fibers (paragraph [0041]). Modacrylic fibers (polyacrylonitrile-based carbon fiber) are also an economical material (paragraph [0041]). Use of modacrylic fibers (polyacrylonitrile-based carbon fiber) in the fiber blend can provide the fiber blend with good flame resistance properties at a relatively low cost (paragraph [0041]).
Since both Kubo and Rock ‘470 teach flame resistant fiber blends comprising cellulose based fibers and flame resistant fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber blend of Kubo to include 20-45 wt% modacrylic fibers (polyacrylonitrile-based carbon fiber) in order to provide a fiber blend with good flame resistance properties at a relatively low cost, as well as a yarn that has a softer touch on human skin.

With respect to claim 2, Kubo in view of Rock ‘470 teaches all the limitations of claim 1 above. Kubo further teaches the flame-retardant fiber is one or more selected from aramid fiber, polyphenylene sulfide fiber and vinyl chloride-based fiber (paragraph [0007]).

With respect to claim 4, Kubo in view of Rock ‘470 teaches all the limitations of claim 1 above. Kubo further teaches the amount of flame retardant fibers used in the knitted body is preferably equal to or more than the amount of cellulose-based fibers used, and the ratio of the flame-retardant fibers to the total mass of the yarns constituting the knitted body is 60% by mass or more and 90% by mass or less (paragraph [0014]). This results in a cellulose-based fiber amount in the knitted body of 10-40% by mass. As discussed in the rejection of claim 1 above, the modacrylic fibers (polyacrylonitrile-based carbon fiber) are present in an amount of 20-45 wt%. Since the amount of flame retardant fibers is greater than the amount of cellulose-based fibers used in the knitted body, when the carbon fibers are taken into account the amount of flame retardant fibers and carbon fibers will necessarily be greater than the amount of cellulose-based fibers in the knitted body.
The amount of cellulose-based fiber and modacrylic fibers (polyacrylonitrile-based carbon fiber) in the knitted fabric range of Kubo in view of Rock ‘470 substantially overlaps the claimed range in the instant claim 4. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kubo, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 5, Kubo in view of Rock ‘470 teaches all the limitations of claim 1 above. Kubo further teaches that a water-based urethane dry foam layer (intermediate layer) may be placed between the water-based polyurethane adhesive layer and the water-based polyurethane skin layer (paragraph [0017]).

With respect to claim 6, Kubo in view of Rock ‘470 teaches all the limitations of claim 5 above. Kubo further teaches the water-based urethane dry foam layer (intermediate layer) may include flame retardants (paragraph [0028]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gibson (US 2004/0192134) discloses a fabric for use in safety apparel comprising yarns spun from a blend of staple fibers (abstract). At least 60 percent of the staple fibers are flame resistant fibers and up to 40 percent are non-flame resistant fibers (abstract). At least one dye type is applied to the fabric and is selected to dye both the flame resistant and non-flame resistant fibers in the blend (abstract). When dyed, the fabric meets both the American National Standards Institute standard ANSI/ISEA-107 minimum conspicuity requirements for occupational activities for high-visibility safety apparel and the American Society for Testing and Materials standard ASTM F-1506 for flame resistance (abstract).
Knoff (US 2005/0170732) discloses a multilayer spunlaced nonwoven composite useful as a fire blocking component for an article, an article such as furniture or a mattress comprising the nonwoven composite, and processes for making the nonwoven composite and fire blocking an article with the nonwoven composite (abstract). The multilayer nonwoven composite comprises a first layer comprising 75 to 25 weight percent regenerated cellulosic fiber that retains at least 10 percent of its fiber weight when heated in air to 700° C. at a rate of 20 degrees C. per minute and 25 to 75 weight percent heat-resistant fiber, said first layer having a basis weight of from 1 to 5 ounces 
Ulrich (US 2010/0297905) discloses a unique blend of fibers used to create a yarn or fabric useful in protective garments including a lyocell fiber, and a flame resistant fiber that is not a modacrylic and/or does not require the emission of gases and/or acids for flame resistance (abstract). The lyocell fiber is approximately 5% to 55% of the blend, and the flame resistant fiber is approximately 45% to 95% of the blend (abstract). The resulting fabric requires no post treatment for flame resistance (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Machine translation used as reference
        3 Hereinafter referred to as Rock ‘470